Citation Nr: 1127098	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative residuals of a left knee injury (left knee disability), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a fracture of the right ring and little fingers, currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran had active military duty from November 1979 to November 1982, February 1984 to February 1987, and August 1987 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his September 2006 substantive appeal, the Veteran requested both Board and Decision Review Officer hearings.  In May 2007 the appellant withdrew his hearing request for a Decision Review Officer hearing.  In March 2008, the claimant failed to report for his scheduled Travel Board hearing.  No further development with regard to a hearing is necessary.

In September 2010, the Board denied the claims for increased ratings for the left knee and right finger disorders.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2011 order, the Court granted a joint motion to remand those two issues.

The issues of entitlement to service connection for a right middle finger disorder and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder as secondary to the left knee disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The April 2011 joint motion states that VA should attempt to obtain any records regarding the left knee disorder from Dr. Limbaugh pursuant to the duty to assist.  Therefore, these records should be obtained.

Regarding other records, the Veteran filed his claim in May 2005.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), VA must consider whether an increased rating is warranted in the one-year period prior to the date of the claim.  In a May 2005 statement, the appellant reported that he mainly received treatment at the Chattanooga, Tennessee VA community-based outpatient clinic.  The records from that facility from February 2005 to October 2010 are of record.  Thus, VA must obtain all records from that facility from May 2004 to February 2005 and since October 2010.  Also, a June 2005 VA treatment record shows that the claimant was referred to the Murfreesboro VA Medical Center for additional treatment for his left knee and right hand disorders.  VA must obtain any records from that facility since June 2005.

Furthermore, VA should ask the Veteran to identify all treatment since July 2005 and obtain any additional treatment records, to include any more records from Drs. J. Bowers and M. Reddish since July 2005.
 
In his May 2005 claim, the Veteran raised the issue of entitlement to service connection for a right middle finger disorder.  Appellate review of the Veteran's claim of entitlement to an increased rating for the right little and ring fingers must be deferred because the issues are inextricably intertwined.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, given the passage of time since the last examinations in May 2007, additional VA examinations are necessary.  In that regard, pursuant to the joint motion, the VA hand examiner should describe any interference with overall function of the hand.

Accordingly, the case is REMANDED for the following action:

1.   The RO should ask the Veteran to identify all treatment for his left knee and right hand disorders since July 2005.  The RO should obtain all records pertaining to the left knee disorder from Dr. Limbaugh and the Nashville General Hospital at Meharry as well as any additional records from Drs. J. Bowers and M. Reddish since July 2005.  Regardless of the appellant's response, the RO obtain all VA treatment records from the Chattanooga, Tennessee VA community-based outpatient clinic from May 2004 to February 2005 and since October 2010 as well as from the Murfreesboro VA Medical Center since June 2005.  Any obtained records should be associated with the Veteran's claims file.

2.  Thereafter, the Veteran should be afforded a VA hand examination.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating finger disabilities under Diagnostic Codes 5216 thru 5230, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of the fractures of the right ring and little fingers as well as any right middle finger disorder.  The examiner should indicate whether ankylosis is present in any of the right little, ring, and middle fingers, and if so, what joints of those fingers are ankylosed.  The examiner should describe the extent of any ankylosis found in those three fingers and, if ankylosis is present, indicate the extent of any gap, in inches, between the fingertip of any ankylosed finger and the proximal transverse crease of the palm.  The examiner should describe the extent of the arthritis present.  The examiner should describe any interference with overall function of the hand.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the Veteran should be afforded a VA knee examination.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating knee disabilities under Diagnostic Codes 5256 thru 5263, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to the postoperative residuals of a left knee injury.  The examiner should indicate whether arthritis is present.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  The RO must then adjudicate the claim of entitlement to service connection for a right middle finger disorder.  The Veteran is hereby informed that the Board will only exercise appellate jurisdiction over this new claim of entitlement to service connection if he perfects a timely appeal.

7.  Thereafter, the RO must readjudicate the issues on appeal, with consideration of 38 C.F.R. § 3.321 (2010).  Readjudication of the claim for an increased rating for finger fractures must include consideration of Diagnostic Code 5003 (in accordance with the instructions in the joint motion).  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



